STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 15, 2016
               Plaintiff-Appellee,

v                                                                    No. 329057
                                                                     Berrien Circuit Court
EULALIO RAMOS, JR.,                                                  LC No. 2013-002012-FH

               Defendant-Appellant.


Before: WILDER, P.J., and MURPHY and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Eulalio Ramos, Jr., was convicted of possession with intent to deliver 45
kilograms or more of marijuana, MCL 333.7401(2)(d)(i), and sentenced to 180 days’
imprisonment and five years’ probation. He appeals as of right his June 28, 2015 judgment of
sentence. We affirm.

        This case arises out of a traffic stop that occurred in Berrien County. At approximately
10:30 a.m. on May 17, 2014, Michigan State Police Trooper James Gillespie pulled over
defendant after observing him commit several traffic violations. Gillespie approached the
vehicle, asked defendant for his license, registration, and proof of insurance, and asked defendant
about the purpose of his trip. Defendant provided the documentation and informed Gillespie that
“he was going to Grand Rapids” “to see his aunt and nephew but later “changed his story” to his
“aunt and cousin, and then started to giggle a little bit, in what [Gillespie] took to him making
light of the fact that he had stumbled in conversation about what he was truly doing.” According
to Gillespie, “He appeared to be lying to [him] about the purpose for his trip.” During the stop,
Gillespie noticed “a small child laying on the back seat” “without a car seat or safety belt on.”
Gillespie expressed concern for the child’s safety, and defendant first replied that the child’s seat
was “in the back” but later “changed that statement, stating, no, he meant its back home.”
Gillespie then returned to his patrol vehicle to review defendant’s documentation.

       At an evidentiary hearing, Gillespie described the remainder of the traffic stop, in
pertinent part, as follows:

               I re-approach this time on the driver side and asked Mr. Ramos to step out
       of the vehicle. At that time, his child, his 3-year old child was on his lap and was
       awake. And, he determined to hold onto his son and brought him back with him,
       and we spoke at the back of his vehicle.
                                                -1-
                                              * * *

               I had had him step out of the vehicle, to the back of his vehicle, where I
       could visually . . . attempt to determine if he’s still okay to drive. I was concerned
       about his driving. So, when we spoke at the back of his vehicle and I was in the
       process of talking to him about the stop and giving him a verbal warning for these
       items, I was still evaluating his ability to drive. I didn’t smell alcohol on him. I
       didn’t see him wobble. In fact, he held his son okay . . . during that time.

                                              * * *

              During that conversation at the back of his car, that lasted maybe one or
       two minutes, I handed him back his paperwork, his documents, and while
       speaking with him, I realized in my mind that I did not think he was intoxicated
       and that I did think he was okay to drive.

       At that point, Gillespie testified, he returned defendant’s documentation, issued a
       verbal warning, and concluded the traffic stop. Shortly thereafter, however,
       Gillespie asked defendant whether he would be willing to answer additional
       questions. Defendant agreed. After defendant denied that “there was anything
       illegal going on,” Gillespie asked defendant if he could search the vehicle, and
       defendant affirmatively agreed that he could. Gillespie proceeded to search
       defendant’s vehicle and found seven “20 to 25 pound packages” of marijuana in
       “red and black duffle bags in the” trunk. Defendant was arrested and charged
       with possession with intent to deliver 45 kilograms or more of marijuana, MCL
       333.7401(2)(d)(i).

       After being charged, defendant moved to suppress “[t]he statements and evidence
obtained during the stop,” arguing that they “must be suppressed pursuant to the United States’
and Michigan’s’ [sic] Constitutions, because neither prong of the Terry [v Ohio, 392 US 1; 88 S
Ct 1868; 20 L Ed 2d 889 (1968),] standards were met . . . .” First, defendant argued that the first
prong of the Terry standards was not satisfied because “Trooper Gillespie’s reasons for pulling
Mr. Ramos over are trivial at best.” Second, defendant argued that the second prong of the Terry
standards was not satisfied based on “the lack of any indication that Trooper Gillespie observed
anything that any officer could find to be reasonable or articulable suspicion that a crime has
been or is being committed.” According to defendant, “there was no break in the questioning”
and no way that defendant “could have known that he was free to go at any point.” The trial
court denied defendant’s motion, and defendant was subsequently convicted and sentenced as
described above. This appeal followed.

        On appeal, defendant challenges the trial court’s opinion and order denying his motion to
suppress. “A trial court’s findings of fact on a motion to suppress are reviewed for clear error,
while the ultimate decision on the motion is reviewed de novo.” People v Hrlic, 277 Mich App
260, 262-263; 744 NW2d 221 (2007). “In analyzing the propriety of the detention associated
with a traffic stop,” courts “apply the standard set forth in Terry v Ohio, 392 US 1; 88 S Ct 1868;
20 L Ed2d 889 (1968).” People v Williams, 472 Mich 308, 314; 696 NW2d 636 (2005). “[T]he
reasonableness of a search or seizure depends on ‘whether the officer’s action was justified at its

                                                -2-
inception, and whether it was reasonably related in scope to the circumstances which justified the
interference in the first place.’ ” Id., quoting Terry, 392 US at 20.

        On appeal, defendant first argues that Gillespie did not have an articulable and reasonable
suspicion for the initial traffic stop, i.e., that Gillespie’s action in pulling him over was not
justified at its inception. Williams, 472 Mich at 314. However, “a police officer may stop and
detain a motor vehicle on the basis of an articulable and reasonable suspicion that the vehicle or
one of its occupants is violating the law[.]” People v Dillon, 296 Mich App 506, 508; 822
NW2d 611 (2012). Here, the record supports the trial court’s finding that Gillespie had an
articulable and reasonable suspicion to stop defendant’s vehicle. Gillespie testified that he
observed defendant’s vehicle cross the fog line and divider lines several times. Video footage
from his patrol vehicle supported this testimony. The trial court found this testimony credible,
and this Court defers to the trial court’s determination in this regard. People v Davis, 241 Mich
App 697, 700; 617 NW2d 381 (2000). See also People v Christie (On Remand), 206 Mich App
304, 309; 520 NW2d 647 (1994) (holding that the police officer “had reasonable cause to suspect
ongoing criminal activity, i.e., that [the] defendant may have been intoxicated” when the
“[d]efendant’s vehicle was seen swerving in the lane and driving on the lane markers”).
Therefore, Gillespie had articulable and reasonable suspicion to stop defendant’s vehicle. The
fact that defendant finds the “reasons” for the stop “trivial” has no impact on our analysis in this
regard.

        Second, defendant argues that, pursuant to the United States Supreme Court’s decision in
Rodriquez v United States, ___ US ___; 135 S Ct 1609; 191 L Ed 2d 492 (2015), Gillespie’s
detention of defendant after returning his documentation was not reasonably related to the
underlying reason for the stop. Thus, he claims, any statements made or evidence found after
returning his documentation should have been supressed. However, in this case, unlike in
Rodriguez, defendant was not detained without his consent after Gillespie returned his
documentation and informed him that he would not receive a ticket. Id. at 1613 (stating that the
officer “did not consider [the defendant] free to leave” after completion of the traffic stop
because the officer detained the defendant after defendant refused to consent to a dog sniff).
Here, defendant gave Gillespie consent to ask additional questions and search his vehicle. At the
evidentiary hearing, Gillespie testified that defendant had the opportunity to leave after his
documentation was returned to him and that defendant did not have to answer any additional
questions. Given defendant’s consent, his reliance on Rodriquez is misplaced.

       To the extent defendant also claims that he was not free to leave at that time, the record
supports the trial court’s conclusion that defendant was no longer “seized” after Gillespie
returned defendant’s documentation. The trial court explained its decision as follows:

               This Court finds that the traffic stop ended at the point when, after already
       having returned Defendant’s documentation, Trooper Gillespie informed
       Defendant that he was not giving him a ticket and asked Defendant if he would
       mind answering a few more questions. The fact that Trooper Gillespie began his
       request for consent to additional questions so quickly after informing Defendant
       that he was not going to write him a ticket does make this a close call. However,
       the totality of the evidence leads to the conclusion that a reasonable person would
       have realized the detention was over and felt free to leave. This was a one-on-one

                                                -3-
       interaction between Trooper Gillespie and Defendant. Trooper Gillespie did not
       block Defendant’s path back to his car or use any other showing of force while
       talking to Defendant. Moreover, neither Trooper Gillespie’s choice of words nor
       tone of voice was overly forceful or authoritative; in fact, it was extraordinarily
       congenial and polite.

                Most importantly, although Trooper Gillespie did not explicitly inform
       Defendant that he was free to leave, he did impliedly inform him of his right to
       refuse the request to answer more questions. Trooper Gillespie qualified his
       initial request by stating “if you don’t mind” and then sought clarification of
       Defendant’s answer by asking “is that yes or no?” Upon hearing that, a
       reasonable person would have concluded that “no” was an acceptable answer and
       would have felt free to terminate the encounter.

       We agree with the trial court in this regard. “A ‘seizure’ within the meaning of the
Fourth Amendment occurs only if, in view of all the circumstances, a reasonable person would
have believed that he was not free to leave.” People v Jenkins, 472 Mich 26, 32; 691 NW2d 759
(2005). Here, after Gillespie returned defendant’s documentation and gave him a verbal
warning, Gillespie stated that he had some further questions he would like to ask defendant if
defendant did not mind. Defendant said “okay,” and, after Gillespie asked whether that was a
yes or no, defendant answered “yes.” Although the request for defendant to answer additional
questions occurred shortly after Gillespie returned defendant’s documentation, “in view of all the
circumstances, a reasonable person would have believed that he” was free to leave. In addition,
nothing in the record suggests “that intimidating circumstances compelled defendant to
cooperate.” People v Shankle, 227 Mich App 690, 697; 577 NW2d 471 (1998). Defendant had
the opportunity to decline answering more questions and terminate the encounter but chose not
to. Jenkins, 472 Mich at 32-33. Therefore, the trial court properly concluded that defendant was
no longer seized after Gillespie returned defendant’s documentation and advised him that he
would not receive a ticket.

       Additionally, the trial court properly concluded that defendant’s consent to search his
vehicle was voluntary. Consent to search is an exception to the Fourth Amendment’s warrant
and probable cause requirements. Schneckloth v Bustamonte, 412 US 218, 219; 93 S Ct 2041; 36
L Ed 2d 854. However, for consent to be valid, it must be voluntary. Id. at 222; see also People
v Borchard-Ruhland, 460 Mich 278, 294; 597 NW2d 1 (1999). Here, defendant consented to the
search of his vehicle. The record contains no evidence that Gillespie threatened or coerced
defendant in any way. See Williams, 472 Mich at 318 (stating that “[a]n investigatory stop . . . is
not so inherently coercive that it renders involuntary consent given during the stop”). “While
most citizens will respond to a police request, the fact that people do so, and do so without being
told they are free not to respond, hardly eliminates the consensual nature of the response.”
Immigration & Naturalization Service v Delgado, 466 US 210, 216; 104 S Ct 1758; 80 L Ed 2d
247 (1984); see also Jenkins, 472 Mich at 33.

       Based on the foregoing, the trial court did not err in denying defendant’s motion to
suppress. The trial court properly concluded that Gillespie had articulable and reasonable
suspicion to stop defendant’s vehicle, that defendant was no longer “seized” pursuant to the
Fourth Amendment once Gillespie returned defendant’s documentation and advised him that he

                                                -4-
would not be writing a ticket, and that defendant voluntarily consented to answering Gillespie’s
additional questions and to the search of his vehicle.

       Affirmed.



                                                           /s/ Kurtis T. Wilder
                                                           /s/ William B. Murphy
                                                           /s/ Colleen A. O’Brien




                                              -5-